Citation Nr: 1502424	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  11-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer, prior to July 2, 2012.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 2, 2012.  


REPRESENTATION

Veteran represented by:	Allen Gumpenberger


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The May 2010 rating decision granted service connection for residuals of prostate cancer and assigned an initial 10 percent disability rating, effective October 22, 2009.  The September 2010 rating decision denied entitlement to a TDIU.  In a March 2011 Decision Review Officer (DRO) decision, the initial disability rating for residuals of prostate cancer was increased to 20 percent.  A December 2012 rating decision increased the Veteran's disability rating for residuals of prostate cancer to 60 percent and granted a TDIU, both effective July 2, 2012.

When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  While the Veteran, through his representative, expressed disagreement with the effective date of the 60 percent rating for residuals of prostate cancer, the matter of entitlement to an effective date earlier than July 2, 2012 for the grant of a 60 percent rating for residuals of prostate cancer is subsumed in consideration of entitlement to an initial rating in excess of 20 percent for this disability prior to July 2, 2012.  In essence, by asserting that he is entitled to an earlier effective date for the grant of a 60 percent rating, the Veteran is asserting that the initial rating for the service-connected residuals of prostate cancer, prior to July 2, 2012, should be 60 percent.  This matter will be addressed in consideration of entitlement to a higher initial disability rating.  Further, because all of the questions pertinent to an earlier effective date issue are part of the perfected appeal regarding the initial rating prior to July 2, 2012, namely a weighing of the lay and medical evidence to determine when the evidence shows that entitlement to a 60 percent rating arose, there remains no question of effective date for a rating that is not included in the adjudication of the claim for an initial rating in excess of 20 percent prior to July 2, 2012, and the Veteran is not prejudiced by this characterization of the claim.  Lastly, in November 2012 and January 2012 statements, the Veteran, through his representative, stated that he was satisfied with the 60 percent disability rating for his residuals of prostate cancer.  Therefore, the appeal of the disability rating for this condition is characterized as above.  

The Veteran filed his claim for service connection for prostate cancer in October 2009 and appealed the initial rating assigned.  During the pendency of this appeal, he has asserted that he is unemployable as a result of his service-connected residuals of prostate cancer and depression.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Accordingly, while the Veteran asserted in June 2010 that he was entitled to a TDIU, the claim for a TDIU is part and parcel of the claim for a higher initial rating for residuals of prostate cancer, which has been pending since October 2009.

The Veteran and his spouse testified at a videoconference hearing in September 2011 before the undersigned.  A copy of the transcript has been associated with the claims file.  The record was held open for an additional 30 days so the Veteran could submit additional evidence.  

In February 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to an effective date earlier than June 10, 2010 for the grant of service connection for depression has been raised by the record in an August 2013 statement from the Veteran's representative.  The Board notes that service connection for depression, effective June 10, 2010, was granted in a March 2011 DRO decision which was not appealed.  Although cognizant of the holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006), regarding freestanding claims for earlier effective dates, the Board does not have jurisdiction to address this claim.  To obtain an effective date earlier than that assigned in an RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The U. S. Court of Appeals for Veterans Claims (Court) noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed.  Id. at 299-300.  Therefore, despite the holding in Rudd, this issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a TDIU prior to June 10, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to July 2, 2012, the Veteran's residuals of prostate cancer did not cause renal dysfunction, result in urinary retention requiring intermittent or continuous catheterization, require the use of absorbent materials, or cause a daytime voiding interval of less than one hour or a nighttime voiding interval of five or more times per night.  

2.  Resolving doubt in his favor, from June 10, 2010, the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation consistent with his education and work experience.  




CONCLUSIONS OF LAW

1. Prior to July 2, 2012, the criteria for an initial disability rating in excess of 20 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2014).

2.  The criteria for a TDIU from June 10, 2010 are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Regarding the issue of entitlement to a TDIU from June 10, 2010, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran, given the Board's favorable decision.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

With regard to the issue of entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer prior to July 2, 2012, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. The Veteran originally received VCAA notice in November 2009, prior to initial adjudication.  

The Veteran's service treatment records, VA medical treatment records, service personnel records, and indicated private medical records have been obtained.  The Board notes that there was a question as to whether the Veteran received disability benefits from the Social Security Administration (SSA).  In August 2010, the Veteran's representative informed VA that the Veteran was not in receipt of SSA disability benefits and to "please discontinue efforts in obtaining medical records for SSA as they do not exist."  Further, at his September 2011 hearing, the undersigned asked the Veteran if he received SSA payments and he answered in the affirmative, but stated that they were retirement benefits unrelated to his service-connected disabilities.  Therefore, remand is not needed for the RO to attempt to obtain SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (2010).

VA examinations adequate for adjudication purposes were provided to the Veteran in connection with his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and because they describe his residuals of prostate cancer in detail sufficient to allow the Board to make a fully informed determination.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The Veteran and his spouse testified at a video conference hearing before the undersigned in September 2011.  The hearing focused on the elements necessary to substantiate his increased rating claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   Further, the undersigned held the record open for an additional 30 days to allow the Veteran to submit additional evidence and determined whether the Veteran saw private health care providers or received disability benefits from the SSA.   Lastly, this case was remanded in February 2012 for additional development and to afford the Veteran additional opportunity to submit evidence.  On appellate review, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either individual identified any prejudice in the conduct of the Board hearing. No additional action in this regard is warranted. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

The Board remanded this case in February 2012 to obtain private medical records and so that he could be afforded a VA examination.  These actions were accomplished, as discussed above.  There was substantial compliance with the February 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Increased Rating Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's residuals of prostate cancer are evaluated under Diagnostic Code 7528 (malignant neoplasms of the genitourinary system), which generally provides for a 100 percent rating for six months after therapeutic procedure.  Then, if there has been no local reoccurrence or metastasis, the residuals are rated as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b (2014).  The RO assigned an initial 20 percent disability rating, as the Veteran filed his claim on October 22, 2009, more than six months after his most recent radiation treatment, which ended on April 2, 2009.  

The Veteran does not assert, and the evidence does not show that he has renal dysfunction. Therefore, these criteria do not apply in this case.  The predominant area of genitourinary dysfunction is voiding dysfunction.  

Voiding dysfunction is to be rated on the basis of urine leakage, frequency, or obstructed voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence that requires the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent evaluation.  A disability that requires the wearing of absorbent materials which must be changed two to four times per day warrants a 40 percent evaluation.  A disability that requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day warrants a 60 percent rating.  38 C.F.R. § 4.115a (2014).  There are no criteria for a rating higher than 60 percent.

Urinary frequency with a daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent evaluation.  Urinary frequency with a daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent evaluation.  Urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent evaluation.  38 C.F.R. § 4.115a (2014).  There are no criteria for a rating higher than 40 percent.

Obstructed voiding involving symptomatology with or without stricture disease requiring dilatation one to two times per year warrants a noncompensable evaluation.  Marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; and (4) stricture disease requiring periodic dilatation every two to three months requires a 10 percent evaluation.  A 30 percent evaluation is warranted when there is urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. § 4.115a (2014).  There are no criteria for a rating higher than 30 percent.  

The record shows that the Veteran has had signs or symptoms of obstructed voiding.  An April 2009 private medical record from Dr. D. T., a urologist, noted that the Veteran had been seen for complaints of acute urinary retention and had undergone catheterization.  In a record from the following month, Dr. D. T. noted that the Veteran had "complete resolution" of his urinary retention.  A January 2010 VA examination report indicates that the Veteran had been catheterized twice after radiation, but then resolved.  During the August 2010 VA examination, the Veteran denied catheterization.  At his July 2012 VA examination, the Veteran reported that he had an indwelling catheter for two weeks after he underwent radiation therapy, and after an incident of urinary retention.  The examiner did not find that the Veteran's obstructed voiding required intermittent or continuous catheterization.  In this case, the Veteran does not assert, nor does the evidence show, that he has had obstructed voiding requiring intermittent or continuous catheterization.  Therefore, the criteria for obstructed voiding are not more favorable to the Veteran.  

In January 2010, the Veteran underwent a VA genitourinary examination.  He reported that his nighttime urinary frequency was twice per night and his daytime urinary frequency was four times per day.  He denied urinary hesitancy, weak stream, dysuria, and incontinence.  

In August 2010, he underwent a VA general medical examination.  He reported that his nighttime urinary frequency was "at least" three times per night and his daytime urinary frequency as 7 to 8 times per day or "every other hour."  He reported incontinence after lifting heavy objects but he "...denie[d] wearing any pads."  

At his September 2011 Board hearing, the Veteran competently and credibly testified that he had incontinence when picking up heavy objects and that it occurred "quite often," and that he urinated three to four times per night.  During the day, he stated that he urinated at least three times within the first 45 minutes of his day, but after that period, he was "fine" as long as he did not drink anything during the day.  He stated that he needed to urinate before leaving his house the day of his hearing, and that he had to urinate a second time after a 45 minute drive, but that he had not drank any liquids since that time, and so he did not need to urinate again.  At the time of his hearing, he stated that he did not wear absorbent materials.  

A February 2012 treatment record from Dr. J. D., a private urologist, noted that the Veteran urinated 12 times per day and three times per night.  He also reported feelings of urgency, incomplete emptying of his bladder, hesitancy, smaller stream, and loss of control with physical activity.  

At his July 2012 VA examination, which was the basis for the grant of a 60 percent disability rating effective July 2, 2012, the Veteran reported a nighttime urinary frequency of five times per night and a daytime urinary frequency of every 50 to 60 minutes.  He also stated that he wore absorbent materials that he changed more than four times per day.  

The Board finds that throughout the applicable time period, the medical and lay evidence of record does not support an initial disability rating in excess of 20 percent prior to July 2, 2012.  The Veteran first reported the use of absorbent materials at his July 2012 VA examination.  The evidence prior to the examination does not show that his disability required him to wear absorbent materials which had to be changed two or more times per day.  Therefore, the 40 percent criteria for voiding dysfunction were not met prior to July 2, 2012.  

Further, the Board finds that prior to the July 2, 2012 VA examination, which specifically noted a daytime voiding interval of "50 to 60 minutes" (emphasis added), there was no evidence of record to show that the Veteran had a daytime voiding interval of less than one hour.  As noted above, he reported his daytime urinary frequency as four times in January 2010, 7 to 8 times ("every other hour") in August 2010, and every 12 hours in February 2012.  

At the time of the Veteran's September 2011 hearing, the Veteran competently and credibly described a urination pattern indicating that he urinated twice in a 45 minute period, as noted above.  However, a September 2011 private medical record from one week after the hearing clarified that the Veteran's urinary frequency was limited to the early morning and that it was secondary to fluid intake.  Dr. J. D. noted that the Veteran woke up at 6 o'clock in the morning and "...he will void a small amount and then within a rapid sequence over the next 35 to 45 minutes he will void upwards to three to four times and finally completely empty his bladder.  From that point on he will simply reduce his [fluid] intake so as not to have problems with frequency and incontinence."  Dr. J. D.'s record indicates that the Veteran's urinary frequency was not less than one hour throughout the day.  As the Veteran stated that after he finished urinating in the morning, he was fine if he limited his fluid intake, and this statement was further clarified by Dr. J. D., the Board finds that the Veteran did not have a daytime voiding interval of less than one hour.  Further, in February 2012, the Veteran informed Dr. J. D. that he urinated 12 times a day, which does not represent a daytime voiding interval of less than one hour.  

The record does not show that the Veteran's nighttime voiding interval was five or more times per night until his July 2, 2012 VA examination.  

Based on the above, a 40 percent rating based upon the criteria for urinary frequency were not met prior to July 2, 2012.  

The Board has considered whether the Veteran is entitled to a separate evaluation for a surgical scar related to his service-connected residuals of prostate cancer.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  However, this scar has not been described as painful, and has not been found to be unstable, exceed 144 square inches, or to be deep or cause other disabling effects.  Rather, the January 2010 VA examination report notes that the Veteran had a hypopigmented linear midline scar below the umbilicus secondary to surgery, measuring 17 by 0.5 cm., which was not painful, unstable, adherent to underlying tissue, or deep, and did not result in limitation of motion or other limitation of function.  The July 2012 VA examiner indicated that the Veteran had a scar associated with his prostate cancer, but it was not painful, unstable, and the total area was not greater than 39 square cm.  A separate compensable evaluation is therefore not warranted.  38 C.F.R. § 4.118.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's residuals of prostate cancer does not more closely approximate an initial disability rating in excess of 20 percent prior to July 2, 2012, under the applicable rating criteria.  38 C.F.R. § 4.7 (2014).  Therefore, the preponderance of the evidence is against this claim, and it must be denied.  38 C.F.R. § 4.3 (2014).  

There is no evidence of exceptional or unusual circumstances to warrant remand to refer the issue of entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer, prior to July 2, 2012, for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's residuals of prostate cancer are incontinence, increased urinary frequency and symptoms of urinary retention, and are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.115a.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected residuals of prostate cancer, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2014).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  Lastly, his erectile dysfunction and depression that are related to his residuals of prostate cancer have already been separately rated.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  

III.  TDIU Prior to July 2, 2012

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2014).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  In such an instance, if there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Individual unemployability must be determined without regard to any non service-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When determining whether the 4.16(a) threshold is met, disabilities resulting from common etiology or a single accident are considered one disability.  Beginning on June 10, 2010, the Veteran had four service-connected disabilities: bilateral hearing loss and erectile dysfunction, each assigned a noncompensable rating; residuals of prostate cancer, assigned a 20 percent rating; and depression secondary to prostate cancer, assigned a 50 percent rating, for a combined rating of 60 percent.  Because the Veteran's depression and prostate cancer have a common etiology, they may be considered one disability evaluated at 60 percent.  38 C.F.R. § 4.25 (2014).  VA has interpreted the schedular requirements in 38 C.F.R. § 4.16(a) to mean that a combined 70 percent rating is only required if no single disability rating is rated as 60 percent disabling.  VBA Fast Letter 13-13 (June 17, 2013).  Therefore, the criteria set forth in 38 C.F.R. § 4.16(a) were met beginning on June 10, 2010.  

In his June 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, the Veteran reported that he had a high school education and had worked as an assistant supervisor for a building from April 2000 to June 2008.  A July 2010 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the Veteran's former employer reports that he worked from April 2001 to June 2008 as a supervisor of building and grounds maintenance and had retired.  

During an August 2010 VA examination, the Veteran reported that he had worked as a building and ground supervisor at a university for 28 years and subsequently worked as a grounds supervisor at a high school for 7 years.  He reported that he quit working in 2006 due to his prostate cancer.  In regard to his activities of daily living, the Veteran indicated that he did yard work and house chores.  The Veteran described incontinence after lifting heavy weights.  The examiner opined that, based on the Veteran's service-connected conditions (prostate cancer status post surgery and erectile dysfunction) as well as his nonservice-connected conditions (hyperlipidemia and right shoulder cuff repair), he was not precluded from engaging in "some type of physical or sedentary work."  

During a November 2010 VA mental disorders examination, the Veteran reported that he had completed 12 years of trade school and earned a high school diploma.  He described working for 28 years as a building and grounds supervisor for a university.  He reported retiring from this job in 2000, but then returning to work for another employer in the same role.  He indicated that he was forced to give up this job in 2008 with the recurrence of his prostate cancer.  The Axis I diagnosis was depression and the examiner assigned a GAF score of 59, with reported moderate, persistent symptoms.  

During the September 2011 hearing, the Veteran testified that he had a leakage problem when he was out working in his yard, when he would lift something relatively heavy.  He indicated that this happened quite often and was really worse with any form of exertion.  The Veteran testified that he had worked as a building and ground supervisor at a university and then at a high school, where he had hoped to work for 10 years, but decided to quit after 7 years because of "all the problems that had arised."  He stated that he "basically did whatever it took to get the job done" which included tasks such as mowing lawns, cleaning classrooms, waxing floors, and putting up lights.  He added that his job had involved physical exertion and that his biggest concern if he were to return to that line of work would be picking something up and urinating on himself.  Regarding his occupational background, he testified that he had worked as a short-order cook for his grandfather in his restaurant, but, other than that, all he had done in his life was maintenance.  

During treatment with his private physician, Dr. J.D., in September 2011, the Veteran reported urinary symptoms including incontinence and frequency.  The Veteran reported that, since his surgery and subsequent radiation, he had experienced exertional associated incontinence, which was not on a daily basis, but "was clearly associated with his lifting and exerting which was an ongoing challenge making him unable to work full time."  During private treatment in February 2012, the Veteran described urinary loss of control preceded by a sudden urge with physical activity.  The assessment included urinary incontinence which was worsening.  The physician remarked that the Veteran was suffering with local effects from his prostate cancer therapy, including stress and urge type incontinence.  

During VA examination on July 2, 2012, the Veteran described urinary problems including waking 5 times a night to void, a daytime voiding interval of 50 to 60 minutes, and leaking with sneezing or picking up something weighing 2 pounds.  The examiner indicated that the Veteran's condition impacted his ability to work, commenting that he had to quit his job at a high school because of urination issues such as increased frequency and incontinence where he had problems picking things up and bending.  The examiner opined that the Veteran was unable to secure and retain substantial gainful employment due to his increased urinary frequency, urinary incontinence, and leakage.  

Despite the August 2010 VA examiner's opinion, that the Veteran's service-connected and nonservice-connected disabilities did not preclude him from "some type of physical or sedentary work", the examiner did not take into account the Veteran's educational and occupational background when providing the opinion.  In September 2011, Dr. J. D. stated that the Veteran's exertional incontinence caused by his prostate cancer treatment was an "...ongoing challenge making him unable to work full time."  It is significant in this case that the Veteran has work experience in a physical field.  He has described duties which involve physical exertion, and the evidence indicates that he has experienced exertional incontinence.  Significantly, entitlement to TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

With consideration of all the evidence of record, and resolving all doubt in his favor, the Board finds that the evidence is at least evenly balanced regarding the question of whether the Veteran has been precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience since June 10, 2010.  Therefore, a TDIU from that date is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. The issue of entitlement to a TDIU prior to June 10, 2010 is being remanded for further development.


ORDER

An initial disability rating in excess of 20 percent for residuals of prostate cancer prior to July 2, 2012, is denied.  

A TDIU is granted from June 10, 2010, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

With regard to the claim for a TDIU prior to June 10, 2010, a retrospective opinion is needed.  The record shows that prior to June 10, 2010, the Veteran was not working, but it is insufficient to determine whether the Veteran was unable to secure gainful employment solely due to his service-connected disabilities.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008).  In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to June 10, 2010.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. Based on a review of the claims file, the examiner must, for the period prior to June 10, 2010, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non service-connected disabilities.   

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. Zawadzki
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


